Citation Nr: 1524603	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for posttraumatic stress disorder (PTSD) between September 1, 2007 and October 31, 2009, exclusive of a temporary total rating pursuant to 38 C.F.R. § 4.29 based on hospitalization from July 13, 2009 to August 31, 2009.    

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period between September 1, 2007 and October 31, 2009, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant (Veteran) represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) in Muskogee, Oklahoma.  

In a December 2005 rating decision, the RO granted service connection for PTSD, and rated the disorder 30 percent disabling effective June 27, 2005.  The Veteran did not appeal the decision. 

In 2007, the Veteran filed claims for an increased rating for PTSD.  In a June 2007 rating decision, the RO continued the 30 percent rating.  The Veteran appealed that decision to the Board.  Later, in a September 2009 rating decision, the RO assigned a temporary total rating for hospitalization from July 13, 2009 to August 31, 2009.  38 C.F.R. § 4.29.    

The Board, in a January 2011 decision, denied the claim for a rating in excess of 30 percent for PTSD from September 1, 2007 to October 30, 2009, and granted an increased 50 percent rating from October 31, 2009.  The Veteran filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, pursuant to a September 2012 Memorandum Opinion, vacated the Board's decision only as to the period from September 1, 2007 to October 30, 2009, and remanded the matter. 

In an April 2012 rating decision, the RO granted a TDIU effective July 11, 2011.  The Veteran's representative then raised a claim for TDIU for the period prior to July 11, 2011.  

In a July 2013 decision, the Board again denied the Veteran's claim for a schedular rating in excess of 30 percent for PTSD from September 1, 2007 to October 30, 2009.  The Board also remanded the issue of whether a TDIU was warranted, to include on an extraschedular basis, from September 1, 2007 to October 30, 2009.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   

In April 2014, pursuant to a joint motion filed by the parties to this matter, the Court remanded the issue of whether a schedular rating in excess of 30 percent was warranted for PTSD from September 1, 2007 to October 30, 2009.  In the joint motion, the parties agreed that that issue was inextricably intertwined with the issue remanded by the Board in July 2013 (regarding the assigned effective date of a TDIU).    

In May 2014, the RO addressed whether an earlier effective date was warranted for the assignment of a TDIU.  In that decision, the RO granted an effective date of October 31, 2009.  In November 2014, the Veteran's representative filed a notice of disagreement (NOD) with the May 2014 RO rating decision, arguing that a TDIU should be effective from September 1, 2007.  A Statement of the Case (SOC) was issued in response in May 2015.  

The Veteran has not yet submitted a VA Form 9 against the May 2014 rating decision.  Nevertheless, as the July 2013 Board decision secured jurisdiction over both issues on appeal - i.e., the increased rating and TDIU claims pertaining to the period between 2007 and 2009 - the Board will address in this decision each of the issues.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  New documentary evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC), and has been considered pursuant to the representative's January 2015 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).
  

FINDINGS OF FACT

1.  Between September 1, 2007 and October 31, 2009, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In particular, he experienced a moderate level of depression, some anxiety, irritability, sleep impairment, to include nightmares, some complaints of concentration and memory problems though no objective findings of the same, and exhibited avoidance behaviors.  The Veteran was an active member of his church in helping to care for shut-ins and sick people, participating in the church band, and participating in bible study and Sunday school.  He maintained relationships with his mother and other family members. He did not experience impaired judgment or insight.  He experienced no homicidal or suicidal ideation during this time.  He did not have panic attacks.  Nor did he experience other symptoms on a par with the level of severity exemplified in these manifestations.  

2.  Between September 1, 2007 and October 31, 2009, the Veteran was service-connected for PTSD as 30 percent disabling, tinnitus as 10 percent disabling, and malaria as 0 percent disabling.    

3.  Between September 1, 2007 and October 31, 2009, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Between September 1, 2007 and October 31, 2009, the criteria for a schedular rating in excess of 30 percent for PTSD had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

2.  Between September 1, 2007 and October 31, 2009, the criteria for a TDIU had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).    

 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters to the Veteran dated between March 2007 and December 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  VA has obtained the Veteran's STRs and VA treatment records relevant to his claim.  VA provided the Veteran with VA compensation examinations for his claims.  Further, VA afforded the Veteran the opportunity to give testimony in a hearing for the Board's review, which he declined.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.




The Claim for a Higher Schedular Rating for PTSD

The Veteran has been service-connected for PTSD under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130, and has been rated as 30 percent disabled between September 1, 2007 and October 31, 2009.  He seeks a rating in excess of 30 percent for this time period.  Parenthetically, during this period a temporary total rating for hospitalization was assigned (from July 13, 2009 to August 31, 2009).  38 C.F.R. § 4.29.  

	Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Diagnostic Code 9411, and other DCs addressing psychiatric disabilities, is addressed under the General Rating Formula for Mental Disorders, which authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  

As the Veteran has been rated as 30 percent disabled between September 1, 2007 and October 31, 2009, the Board's inquiry will focus on whether a 50, 70, or 100 percent rating was authorized during that period.  

A 50 percent rating is warranted under DC 9411 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

According to the GAF scale, a score within the range of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

	Evidence

The relevant evidence of record dated between September 1, 2007 and October 31, 2009 consists of VA treatment records, VA examination reports, and lay statements.  

As a preliminary matter, the evidence of record dated prior to September 1, 2007 clearly documents that the Veteran experienced symptoms related to PTSD.  Private medical evidence dated in 2005, submitted in conjunction with the Veteran's claim for service connection, indicates PTSD symptoms such as sleep disturbances, depression, anxiety, intrusive thoughts, and disturbing memories that caused unpleasant physiological responses.  These symptoms are also documented in VA medical evidence dated prior to September 2007, which indicates treatment for PTSD and substance abuse, and note symptoms he experienced from these disorders.  Indeed, the symptoms led to the Veteran's hospitalization from July 15, 2007 to August 30, 2007, a period for which he received a temporary total rating under 38 C.F.R. § 4.29.  In short, the Veteran faced challenges related to his PTSD prior to September 1, 2007.  Nevertheless, the evidence dated during the relevant time period here - between September 1, 2007 and October 31, 2009 - indicates mild to moderate symptomatology.  

A September 2007 VA psychology report reflects that the Veteran was screened upon entry into a PTSD program.  The Veteran reported that he was self-employed as a brick mason.  On mental status examination, he was dressed appropriately and displayed good eye contact.  Affect was generally broad.  Speech was logical and thought processes were clear.  He was oriented in all spheres.  Cognition appeared generally intact with some complaints of attention/concentration difficulties.  No hallucinations were reported and no delusions were noted.  A depression screen was consistent with a moderate level of depression symptoms.  He denied problems with suicidal intent.  The examiner diagnosed PTSD, chronic, depressive disorder not otherwise specified, and alcohol dependence in early full remission.  The GAF was 58, which indicates moderate impairment.  

A September 2008 psychiatry note reflects that the Veteran reported that he was doing well, but had trouble sleeping and managing his anger sometimes.  He was neatly dressed and groomed, was cooperative and conversant with good eye contact.  He had no suicidal or homicidal ideation.  He was taking medication for depression.  The diagnostic assessment was PTSD, and the GAF was 60, which indicates moderate symptoms.   

At a February 2009 VA examination, the Veteran complained of sleep disturbance, bad dreams, anxiety, anger and hypervigilance.  He said he avoided confrontations because he was afraid of losing control and hurting someone.  He said he was a bricklayer by trade but had been working for a temporary employment service recently.  He spent most of his time watching television, but also visited his mother regularly.  He lived in a retirement center for the past nine months.  There had been no change in occupational functioning since the last examination.  The Veteran reported that he was divorced due to his impatience and anxiety.  He had grown children with whom he continued to have contact.  He said he tried not to get too close to people as he had problems with trust.  He was a drummer and also attended church. 

On mental status examination, he was casually dressed with good personal hygiene.  He was oriented times four without any evidence of a thought disorder.  His affect was congruent with mood which was normal.  He noted problems with memory for names and dates and trouble retaining information he read.  He was able to remember all three words tested, and was able to compute serial sevens.  He denied hallucinations and delusions.  He reported mild sleep disturbance but had a good appetite.  He denied suicidal and homicidal ideation or intent.  He admitted to past suicidal thoughts.  There was no impairment of thought process or communication on examination.  The diagnoses were PTSD, chronic, and polysubstance dependence, in remission.  It was noted that he was unemployed.  The GAF was 55, which again indicated moderate symptoms.   

The examiner noted that the Veteran had recurrent and intrusive recollections of events in service, as well as distressing dreams.  He continued to avoid thoughts, feelings and conversations associated with the trauma, attempted to avoid activities, places, or people that aroused recollections of the trauma, and had a feeling of detachment from others.  He had persistent symptoms of increased arousal including difficulty falling and staying asleep, irritability and hypervigilance.  The disturbance had caused clinically significant distress and mild impairment in social and occupational functioning.  There was a significant history of substance dependence, but the Veteran had been sober for almost two years.  The Veteran experienced a depressed mood from time to time, which was part of his PTSD.  The examiner opined that the Veteran's social and occupational functioning had not changed since the last determination.  
By a letter dated in March 2009, the Veteran's pastor stated that the Veteran had been an active member of his church for several years, was an aspiring church musician and an active Sunday school and bible study member.  He said the Veteran accompanied him on his weekly "sick and shut in" visits to local homes, nursing homes, and hospitals.  He said the Veteran always had encouraging and influential positive words for everyone.  By a letter dated in March 2009, a pastor of a sober living center stated that the Veteran had been attending 12-step meetings since March 2007. 

VA substance abuse treatment center (SATC) records show that the Veteran was admitted to a VA Medical Center in mid-July 2009 for treatment of PTSD (for which he received a temporary total rating until August 31, 2009).  A July 2009 admitting VA social work note reflects that the Veteran was retired due to chronic pain.  He reported continuing problems with anger, anxiety and sleep.  A late August 2009 VA discharge summary reflects that the Veteran was treated for complaints of depression, anxiety, anger, occasional nightmares and difficulty sleeping.  On mental status examination, the Veteran was alert, fully oriented, and appropriately interactive.  His affect was bright, though with mild anxiety.  There was mood congruency.  He denied suicidal or homicidal ideation, and denied delusional thinking.  The Axis I diagnoses were PTSD and alcohol and cocaine dependence in remission for three years.  The GAF was 55, which again indicated moderate impairment.   

A September 2009 VA psychiatry note reflects that the Veteran was seen for a six-month follow-up, and had just been through a stress disorder treatment program.  On examination, his mood was good, and affect was mood-congruent.  There were no hallucinations, and no suicidal or homicidal ideations or intent.  He had satisfactory memory and concentration.  Judgment and insight were good.  He was taking medication for depression.  The diagnostic assessment was PTSD, and the GAF was 60, which again indicated moderate impairment. 

At an October 30, 2009 VA examination performed without review of the claims file, the Veteran reported that he had nightmares four or five times per month, daily anxiety, and irritability.  He reported that he sometimes isolated himself to avoid confrontations because he was afraid of losing control of his anger.  He said he continually had a sense of a foreshortened future, felt detached from most people, even when in social situations.  The Veteran was taking medication for anxiety and sleep.  He said he slept only four hours per night.  He had been unemployed since the last examination.  He spent time on the internet, reading the bible, attended church, and played drums for the church.  He regularly attended a 12-step program and volunteered to help elderly veterans.  He said he had been in a relationship with his girlfriend for over a year, and that they had lived together on and off.  He stayed in touch with his grown children and grandchildren.  He maintained that in spite of his activities he kept himself detached from other people. 

On mental status examination, he was casually dressed and well-groomed with good personal hygiene.  He was oriented times four without any evidence of a thought disorder.  He showed no signs of derailment, tangentiality, or circumlocution.  He denied hallucinations and delusions.  His affect and mood were congruent.  He denied depressed mood but admitted to feeling anxious about the examination.  He complained of difficulty remembering names and dates and had some difficulty with reading retention.  On objective measures, he remembered only 2 out of 4 words, and made two errors on serial sevens.  He continued to have difficulty staying asleep without medication, but had a good appetite.  He denied suicidal or homicidal ideation or intent.  He continued to maintain sobriety.  There was no impairment of thought process or communication noted on examination.  There was no inappropriate behavior.  The diagnoses were PTSD, chronic, and polysubstance dependence, in remission.  The GAF was 60, which again indicated moderate impairment.  The examiner opined that the Veteran's social and occupational functioning had not changed since the last examination.  In a November 2009 addendum, the VA examiner indicated that she had reviewed the Veteran's claims file and no changes to the examination report were needed. 

The record also includes an August 2013 VA medical report and opinion, which were included in the record pursuant to the Board's July 2013 remand seeking a retrospective opinion regarding the Veteran's employability between September 2007 and October 2009.  The report is relevant because it addresses the crucial time period subject to this decision.  In the report, the examiner characterized the Veteran's symptomatology as that which approximated criteria detailed for a 30 percent evaluation under DC 9411.  The examiner described the Veteran's PTSD as causing "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  38 C.F.R. § 4.130, DC 9411.  Further, the examiner assigned a GAF score of 61, which indicates milder impairment.  The examiner indicated that substance abuse and PTSD contributed to the Veteran's psychiatric difficulties but that since onset of sobriety in 2007, "the Veteran's social and occupational impairment have primarily been the result of his PTSD.  As a result of his anxious mood, irritability, and desire to withdraw from stressful situations, the Veteran does not function as well in social and occupational settings."  With regard to the period between September 1, 2007 and October 31, 2009, the examiner stated that the "Veteran has some functional impairments due to his PTSD" which included "his irritability and feelings of detachment, and desire to isolate from others when stressed.  These could cause difficulties with interpersonal interactions, and in turn, his ability to work with other people."    

	Analysis

Based on the evidence of record pertaining to the period between September 1, 2007 and October 31, 2009, a rating in excess of 30 percent is unwarranted.  In particular, the Veteran experienced a moderate level of depression, some anxiety, sleep impairment, to include nightmares, some complaints of concentration and memory problems though no objective findings of the same, and exhibited avoidance behaviors.  The Veteran was an active member of his church in helping to care for shut-ins and sick people, participating in the church band, and participating in bible study and Sunday school.  He maintained relationships with his mother and other family members. He did not experience impaired judgment or insight.  He experienced no homicidal or suicidal ideation during this time.  He did not have panic attacks.  Nor did he experience other symptoms on a par with the level of severity exemplified in these manifestations.  These symptoms are representative of those contemplated by the 30 percent rating criteria, which are reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

Notably, the evidence prior to October 2009 does not show flattened affect or disturbances of motivation and mood.  Indeed, the Veteran's behavior was appropriate upon multiple VA examinations, social work notes, and outpatient treatment records in 2007 and 2008.  On examination in February 2009, his affect was congruent with mood which was normal.  In July 2009, his affect was bright, though with mild anxiety, and there was mood congruency.  In September 2009, his mood was good, and affect was mood-congruent.  Although the Veteran has occasionally reported suicidal ideation, during most examinations, he denied it.  Moreover, he has always denied homicidal ideation. 

The competent evidence during this period also fails to show circumstantial, circumlocutory, or stereotyped speech.  His speech was logical and his thought processes were clear in September 2007.  In September 2008 he was cooperative and conversant with good eye contact.  In February 2009 there was no impairment of thought process or communication on examination. 

Moreover, although the Veteran's thought content included intrusive thoughts about Vietnam experiences, as reported by the Veteran, examiners consistently found that his thought processes were clear and he was not delusional or hallucinating. 

The medical evidence during this period also fails to show evidence of difficulty in understanding complex commands, or any deficiencies regarding judgment, memory, or abstract thinking, although the Veteran reported that he had some difficulties with attention and concentration.  Rather, objective medical testing indicated that his memory was normal.  Moreover, his cognitive abilities remained intact.  For example, the February 2009 VA examiner noted that the Veteran was able to remember all three words tested, and was able to compute serial sevens.  In September 2009 he had satisfactory memory and concentration, and judgment and insight were good. 

Furthermore, the evidence prior to October 31, 2009 shows the Veteran is fully capable of taking care of his personal needs and managing his finances or VA benefits, as noted in the VA examination reports.  The examiners also noted the Veteran exhibited the ability to maintain personal hygiene and did not show any problems with activities of daily living. 

It is acknowledged that the Veteran endorsed having difficulties in relationships at several examinations.  However, he has frequently stated that he is close to his family, including the mother of his children, his mother, and his adult children.  In March 2009, his pastor stated that the Veteran accompanied him on his weekly "sick and shut in" visits to local homes, nursing homes, and hospitals, and the Veteran always had encouraging and influential positive words for everyone.  Both the pastor and the Veteran report that he regularly attends church, Sunday school, and bible study, and plays the drums at church.  Moreover he has had a girlfriend since 2008.  Considering all of the above, the Board finds that, during the period prior to October 31, 2009, difficulty establishing and maintaining effective work and social relationships is not shown. 

Lastly, in the August 2013 VA report, the examiner noted the Veteran's occupational and social impairment.  The examiner did not, however, endorse the criteria reserved for a 50 percent evaluation - i.e., the examiner did not indicate that, during the relevant time period, the Veteran suffered from a flattened affect, impaired speech, panic attacks, significant cognitive impairment, impaired judgment, disturbances of motivation and mood, or that he had definite difficulty in establishing and maintaining effective work and social relationships.  Rather, the examiner noted "some functional impairment due to his PTSD" which "could cause difficulties with interpersonal interactions, and in turn, his ability to work with other people."  Indeed, the examiner indicated that the Veteran's condition had improved beginning in 2007 due to onset of sobriety.  The record tends to corroborate that assessment, particularly when comparing the more severe symptoms documented in medical evidence dated prior to September 2007 with the evidence dated between then and October 2009, which of course forms the basis of this decision.    

In sum, the evidence shows that the Veteran experienced anger issues, irritability, anxiety, depression, sleep difficulties, and detachment from others during the relevant time period.  However, these symptoms do not rise to the severity level reserved for a 50 percent evaluation.  His occupational and social impairment during this period was not severe, in that the evidence demonstrates that the Veteran maintained several close relationships, engaged with others socially in his church, and during this period, worked as a bricklayer or temporary employee.  Indeed, his complaints are accounted for in the 30 percent rating.  38 C.F.R. § 4.130.  

A rating higher than 30 percent for the period from September 1, 2009, to October 30, 2009, is unwarranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating for PTSD under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1) (2014).

The Veteran's PTSD is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.130.  As detailed earlier, the Veteran's symptomatology is expressly addressed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disorders noted earlier - PTSD, tinnitus, malaria.  The Veteran has at no point during the current appeal indicated that his service-connected disorders result in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation for PTSD is not warranted.  See Thun, supra.

TDIU Between September 1, 2007 and October 31, 2009

As noted earlier, the Veteran has been in receipt of a TDIU, effective October 31, 2009.  He asserts that the TDIU should be effective September 1, 2007.  Between September 1, 2007 and October 31, 2009, the Veteran was rated as 30 percent disabled for PTSD, 10 percent disabled for tinnitus, and 0 percent disabled for malaria.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2014).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.   A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

As noted above, the Veteran was service connected for three disorders between September 2007 and October 2009.  The disorders are separate and distinct and do not share a common etiology.  Further, the highest rated disorder during this period was 30 percent (PTSD).  As such, the threshold percentage requirement for TDIU on a schedular basis was not met.  Therefore, entitlement to a TDIU on a schedular basis is unwarranted between September 1, 2007 and October 31, 2009.  38 C.F.R. § 4.16(a) (2014).

	Extraschedular TDIU Rating

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In this case, the RO did not refer the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  The record supports its decision to forgo such consideration.  The evidence indicates that, between September 1, 2007 and October 31, 2009, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.  
The treatment records and the Veteran's statements reflect that he was self-employed as a brick mason for many years, closed his bricklaying business in about 2000 after having problems with the Internal Revenue Service (IRS), and sporadically continued working as a bricklayer until 2007.  Multiple VA outpatient treatment records show that he was working as a brick mason in 2007.  Further, at a VA examination in 2009 he reported that he was working as a temporary employee.  The most recent evidence indicates that the Veteran, now age 70, is retired and receiving retirement benefits from the Social Security Administration.  

It is clear that the Veteran's employment was not constant during the September 2007 to October 2009 period.  It is even clear that he experienced periods of unemployment during that period.  Nevertheless, the evidence does not indicate that his service-connected PTSD (or tinnitus or malaria) caused him to be unemployable under 38 C.F.R. § 4.16(b).  Rather, as was detailed above in addressing the increased rating claim, the Veteran's PTSD caused limited occupational and social impairment during this period.  The same can be said regarding his other two service-connected disorders, tinnitus and malaria.  Indeed, in an August 2013 VA examination report, the examiner stated that the Veteran's malaria was asymptomatic.  Further, neither that report nor other evidence of record indicates that tinnitus has caused the Veteran significant disability.  

In assessing the issue of employability between September 2007 and October 2009, the Board has considered a private "vocational assessment" report, which the representative submitted into the record in February 2015, and which is dated in January 2015.  In the report, the private examiner offers a retrospective opinion regarding the Veteran's employability between September 2007 and October 2009.  The report's conclusions clearly state that, in the opinion of the private examiner, the Veteran was unemployable during this time period due to PTSD.  In support, the examiner noted evidence of record addressing the Veteran's PTSD symptomatology, and discussed the ways in which these symptoms caused the demise of his bricklaying business, and resulted in his eventual unemployability.  

However, the private January 2015 report and opinion are of limited probative value on the issue of whether the case should have been referred for consideration of an extraschedular rating between September 2007 and October 2009, or whether such a rating should be assigned for that period.  Though the examiner indicates a review of the claims file, the examiner does not discuss crucial information pertaining to the 2007 to 2009 period that casts doubt on the Veteran's assertion that his PTSD symptomatology precluded him from working during this period.  

First, the examiner did not discuss the medical evidence summarized above, which showed only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Second, she did not discuss a September 2007 VA treatment record which reports the Veteran as stating that he was self employed as a brick man, and that he declined VA vocational rehabilitation services.  

Third, the January 2015 private examiner did not address a March 2007 VA treatment record, which reports the Veteran as stating that a hip problem caused him to discontinue working as a brick layer.  She did not discuss a July 2009 VA treatment record which corroborated the March 2007 record, in that it reports the Veteran as stating, after noting shoulder and hip disabilities, that he "retired" from brick laying due to "chronic pain."  She did not discuss an August 2011 VA report which notes the Veteran as stating that he retired as a brick mason, and that his "unemployment is not due, primarily, to the effects of a mental condition."  

Fourth, the private examiner did not discuss a February 2009 VA document in which the Veteran appears to report that he worked in the previous year for a temporary employment service (as a waiter, in maintenance, and assisting at a zoo) because he had recently moved from Texas to Oklahoma.  While this evidence may indicate that he was underemployed due to relocation, it does not indicate that PTSD limited him to marginal employment.  

Fifth, in discussing the Veteran's alleged inability to work, the January 2015 examiner stated that adverse PTSD symptomatology led to the demise of the Veteran's bricklaying business.  However, the examiner did not address the Veteran's own stated reasons - noted in contemporaneous treatment records dated from 2007 - for the business' demise.  In these records the Veteran informed his VA treating providers that his business problems stemmed from difficulty with the IRS.  Moreover, the January 2015 private examiner did not address reported statements by the Veteran in an August 2011 VA report, in which he addressed his 35-year career as a brick layer and noted good relations with his boss and fair relations with coworkers, and in which he noted problems during that career involving racism and disrespect but not problems with PTSD, tinnitus, or malaria.  

Inasmuch as this crucial information is not addressed in the January 2015 report, the report is unpersuasive.  It is not persuasive evidence supporting the notion that, despite not meeting the threshold schedular requirement for a TDIU, the Veteran's PTSD was so exceptional or unusual that application of the regular schedular standards here would be impractical.  38 C.F.R. § 3.321(b)(1) (2014).  As such, her findings and conclusions are of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of an medical examiner's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

It is clear that the Veteran experienced impairment due to his service-connected disorders between September 1, 2007 and October 31, 2009.  Via the assigned schedular ratings during that period, the Veteran was appropriately compensated for the symptomatology associated with those disorders.  Thus, impairment of industrial capacity due to service-connected disabilities has already been taken into consideration via the disability ratings assigned between September 1, 2007 and October 31, 2009.  The record makes clear that there were no exceptional or unusual circumstances surrounding his service-connected disorders, such as marked interference with employment or frequent periods of hospitalization, that would have rendered inappropriate the assigned ratings during that period.  

In summary, the record on appeal does not provide support for a conclusion that the Veteran's service-connected PTSD, along with tinnitus and malaria residuals, rendered him unable to secure and follow a substantially gainful occupation between September 1, 2007 and October 31, 2009.  The record does not indicate that the Veteran's service-connected PTSD, tinnitus, and malaria present an exceptional or unusual disability picture, such that referral under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The claim for a TDIU beginning September 1, 2007 is accordingly denied. 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied for the period between September 1, 2007 and October 31, 2009. 

Entitlement to a TDIU is denied for the period between September 1, 2007 and October 31, 2009.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


